Exhibit 10.3

Form of Letter Agreement

CenterState Banks of Florida, Inc.

42745 U.S. Highway 27

Davenport, FL 33837

Gentlemen:

I understand that CenterState Banks of Florida, Inc. (the “Company”) intends to
apply under the provisions of the United States Department of the Treasury’s
(the “Treasury”) Capital Purchase Program under the Emergency Economic
Stabilization Act of 2008 (“EESA”). I hereby agree that each compensation,
bonus, incentive and other benefit plan, arrangement and agreement (including
golden parachute, severance and employment agreements) between the Company
and/or any of its subsidiaries and me is hereby amended for the period that the
Treasury owns any debt or equity securities of the Company acquired pursuant to
the Securities Purchase Agreement between the Treasury and the Company or the
stock purchase warrant issued pursuant to the Agreement, in order to comply with
Section 111(b) of EESA as implemented by guidance or regulation thereunder.

 

Sincerely,

 

Signature of Executive Officer

 

Name of Executive Officer Date:             , 2008